Citation Nr: 1123503	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  10-02 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUE

Entitlement to a temporary total disability rating (TTR) for fused left ankle with traumatic spur and osteoarthritis and plantar fasciitis, based on treatment necessitating convalescence, pursuant to 38 C.F.R. § 4.30, for the period from December 8, 2008 through April 11, 2009.


REPRESENTATION

Appellant represented by:	Daniel S. Rethmeier, Attorney.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to July 1972.

This appeal arose to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision in which the RO, inter alia, denied entitlement to a TTR for the fused left ankle with traumatic spur and osteoarthritis and plantar fasciitis.  The Veteran filed a notice of disagreement (NOD) in November 2009.  A statement of the case (SOC) was issued in January 2010 and the Veteran filed a substantive appeal (via a VA form 9, Appeal to the Board of Veterans' Appeals) in March 2010.

Following receipt of additional evidence, the RO continued to deny the claim on appeal (as reflected in a March 2010 supplemental SOC (SSOC)).  

In April 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge (VLJ) at the RO; a transcript of that hearing is of record.  During the hearing, the VLJ noted that the Veteran had filed a claim for a total rating based on individual unemployability (TDIU) that had been denied in a June 2010 rating decision.  The Veteran's attorney acknowledged that the rating decision denying the TDIU rating had not yet been appealed; the attorney indicated that an appeal of that decision would be forthcoming.  Accordingly, the issue as noted on the title page is the only issue currently before the Board on appeal.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran filed his claim for a TTR for fused left ankle with traumatic spur and osteoarthritis and plantar fasciitis based on treatment necessitating convalescence in January 2009, more than one year after the final surgery was performed, competent evidence does not show that the surgery necessitated at least one month of convalescence, or that the Veteran was immobilized by cast or had severe postoperative residuals.


CONCLUSION OF LAW

The criteria for a TTR for a fused left ankle with traumatic spur and osteoarthritis and plantar fasciitis, based on treatment necessitating convalescence for the period from December 8, 2008 through April 11, 2009 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.30 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

This appeal involves a claim for a TTR, which is a claim for increase.  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a March 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for TTR for a fused left ankle with traumatic spur and osteoarthritis and plantar fasciitis, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The May 2009 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the March 2009 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of March 2007, January 2010 and May 2010 VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's April 2011 Travel Board hearing, along with various written statements provided by the Veteran and by his representative on his behalf.  The Board also finds that no additional RO action to further develop the record on the matter on appeal is warranted.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through notice of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006)] (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Regulations provide that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of one, two or three months from the first day of the month following such hospital discharge or outpatient release.  In order to attain the temporary total disability rating, the veteran must demonstrate that his service connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30(a) (2010).

VA treatment records show that the Veteran had left ankle hardware removal surgery performed April 27, 2006.  A follow up note from May 2006 indicated that the Veteran was unable to work.  The Veteran was advised to perform range of motion and straightening exercises as well as engage in left foot weight bearing as tolerated.  The Veteran was directed to return for follow-up visit in one month.  As a result, in a May 2006 rating decision, the RO assigned a TTR for fused left ankle with traumatic spur and osteoarthritis and plantar fasciitis, based on treatment necessitating convalescence for the period from April 27, 2006 to July 1, 2006, pursuant to 38 C.F.R. § 4.30.

In a December 29, 2008 VA treatment record, the Veteran complained of pain at the base of his left foot, near the heel. The pain was aggravated with walking or prolonged standing.  He indicated that his left foot pain was significantly improved when he was in a seated position or non weight bearing on the left foot.  The pain had been ongoing for three weeks.  He typically wore orthotics; however, he did not use the orthotics in his work boots.  He complained that it was becoming increasingly difficult to wear the orthotics because even with the orthotics he had pain.  With regard to his plantar fasciitis, he tried to apply some deep heat and wear supportive shoes but he was having difficulty with exercises secondary to his left ankle fusion.

The diagnosis was plantar fasciitis.  The Veteran was encouraged to continue with his treatment regimen of anti-inflammatories and exercises as much as could be tolerated secondary to his ankle fusion.

A January 2009 VA treatment record reflects that the diagnosis of plantar fasciitis was confirmed.  In addition to the treatment regimen as outlined in the December 2008 record, the physician made an addendum note indicating that the Veteran should be off work from December 29, 2008 to February 17, 2009.  A follow-up record indicated that the Veteran should be off work through March 17, 2009.

During a January 2010 VA feet examination, the Veteran complained that he had been off work several weeks due to the left foot pain.  He complained of left foot pain, swelling, heat, redness, stiffness, fatigability, weakness and lack of endurance.  He was unable to wear his orthotics and unable to walk during periods of flare-ups of foot pain.

The examiner noted, objectively,there was no evidence of instability; however, there was evidence of painful motion, swelling, tenderness, weakness and abnormal weight bearing.  He had a bony enlargement of the left ankle and there was a 5 degree lateral deviation of the Achilles tendon on the left foot.  The diagnosis of plantar fasciitis of the left foot was confirmed.

On examination in May 2010, the VA examiner opinion that the Veteran was employable.

As noted above, the Veteran had left ankle hardware removal surgery performed on April 27, 2006.  Subsequently, the RO appropriately assigned a TTR for fused left ankle with traumatic spur and osteoarthritis and plantar fasciitis, based on treatment necessitating convalescence for the period from April 27, 2006 to July 1, 2006, pursuant to 38 C.F.R. § 4.30.  

The Veteran did not file his current claim for a TTR for fused left ankle with traumatic spur and osteoarthritis and plantar fasciitis until January 2009.  Pertinent to this claim, any extension of the TTR for fused left ankle with traumatic spur and osteoarthritis and plantar fasciitis under 38 C.F.R. § 4.30 beyond July 1, 2006 is not appropriate.  Moreover, there simply is no indication that the Veteran underwent additional surgical procedure, subsequent to the April 27, 2006 left ankle hardware removal surgery (already compensated for), that necessitated at least one month of convalescence, or that the Veteran was immobilized by cast or had severe postoperative residuals.

Under these circumstances, the Veteran's claim for a TTR for fused left ankle with traumatic spur and osteoarthritis and plantar fasciitis, based on treatment necessitating convalescence, pursuant to 38 C.F.R. § 4.30, for the period from December 8, 2008 to April 11, 2009, must be denied.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a TTR, for the period in question, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

A TTR for fused left ankle with traumatic spur and osteoarthritis and plantar fasciitis, based on treatment necessitating convalescence, pursuant to 38 C.F.R. § 4.30, for the period from December 8, 2008 through April 11, 2009, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


